Exhibit 10(f)
AMENDMENT TO
EMPLOYMENT AGREEMENT
BY AND BETWEEN
FRANKLIN SAVINGS AND LOAN COMPANY
AND
THOMAS H. SIEMERS
     This Amendment (this “Amendment”) to the Employment Agreement (“Agreement”)
by and between Franklin Savings and Loan Company (“Employer”) and Thomas H.
Siemers (“Employee”), effective as of October 23, 2000, is effective as of the
30th day of December, 2008.
RECITALS
     WHEREAS, the Employer and the Employee previously entered into the
Agreement with a term ending on July 1, 2011, as extended by the Employer
pursuant to an Employment Agreement Extension effective March 31, 2008; and
     WHEREAS, the Employer and the Employee desire to amend the Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, effective as of the date first set forth above.
AMENDMENT
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employer and the Employee hereby agree as follows:

1.   Section 3(d)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(i) In the event of the disability (as hereinafter defined) of the Employee,
this Agreement shall terminate, in which event the Employee shall thereafter be
entitled to receive a monthly disability benefit equal to seventy-five percent
(75%) of his monthly salary at the time he became disabled. Payment of such
disability benefit shall continue for twelve (12) consecutive months, after
which the monthly benefit shall be reduced to fifty percent (50%) of the
Employee’s monthly salary at the time he became disabled. The payment of
disability benefits under this Section 3(d) shall cease upon the earlier of
(A) the death of the Employee, and (B) the end of the Employment Term. Any
amounts payable under this Section 3(d) shall be reduced by any amounts paid to
the Employee under any other disability program maintained by the Employer.

2.   Section 3(d)(iii) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Page 1 of 4



--------------------------------------------------------------------------------



 



(iii) As used in this Agreement, the term “disability” shall mean the Employee
is: (A) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; (B) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering employees of the Employer; or (C) determined
to be totally disabled by the Social Security Administration or the Railroad
Retirement Board.

3.   Section 3(f) of the Agreement is hereby amended by the adding the following
to the end thereof:

Any payment or reimbursement pursuant to this Section 3(f) shall made by no
later than the fifteenth day of the third month of the taxable year following
the taxable year of the Employee in which the expense being paid or reimbursed
was incurred.

4.   Section 4(a)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(i) The Employer shall promptly, but in no event later than sixty (60) days
following the Employee’s termination, pay to the Employee or to his
beneficiaries, dependents or estate an amount equal to three times the
Employee’s “average annual compensation” as such term is defined in Section 280G
of the Internal Revenue Code of 1986, as amended (“Code”).

5.   Section 4(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(b) Termination without Change of Control. In the event that the Employer
terminates the employment of the Employee for any reason other than Just Cause,
and the termination is not in connection with a Change of Control pursuant to
Section 4(a) of this Agreement, the Employer shall be obligated to (i) promptly,
but in no event later than 60 days following the Employee’s termination, pay to
the Employee, his designated beneficiaries or his estate, an amount equal to his
monthly salary, determined pursuant to Section 3(a) of this Agreement as of the
date of termination until the end of the Employment Term; and (ii) provide to
the Employee, his eligible dependents and beneficiaries, at the Employer’s
expense, group health benefits, hospitalization and disability benefits
substantially equal to those being provided to the Employee at the date of
termination of his employment, to the extent permitted under the terms of such
plans, until the earliest to occur of: (A) the first anniversary of the
effective date of the Employee’s termination, or (B) the Employee is included in
another employer’s plans providing comparable benefits and coverage; and
(iii) pay all directors’ fees

Page 2 of 4



--------------------------------------------------------------------------------



 



to which Employee would otherwise have been entitled if he had remained a
director of the Employer or of any parent or subsidiaries of the Employer for a
period thirty six (36) months following the date of his termination, in a
lump-sum within sixty (60) days following the date of his termination.

6.   New Section 4(g) is hereby added to the Agreement as follows:

(g) Reimbursement or Payment of Certain Expenses. Notwithstanding the foregoing,
(i) any amounts or benefits that will be paid or provided under Section 4(a)(ii)
or 4(b)(ii) with respect to group health or hospitalization benefits after
completion of the time period described in Treasury Regulation
§1.409A-1(b)(9)(v)(B), and (ii) any amounts or benefits that will be paid or
provided under Section 4(a)(ii) or 4(b)(ii) with respect to disability insurance
coverage shall be subject to the following: (A) the amount of expenses eligible
for reimbursement, or benefits provided, during any taxable year of the Employee
may not affect the expenses eligible for reimbursement, or benefits to be
provided, to the Employee in any other taxable year; (B) the reimbursement of
any eligible expense must be made on or before the last day of the Employee’s
taxable year following the Employee’s taxable year in which the expense was
incurred; and (C) the right to reimbursement or benefits is not subject to
liquidation or exchange for another benefit.

7.   New Section 4(h) is hereby added to the Agreement as follows:

(h) Definition of “Termination”. For purposes of this Agreement, no payment on
account of the Employee’s “termination” shall be made pursuant to this Agreement
unless such termination also constitutes a “separation from service” within the
meaning of Section 409A of the Code by Employee from the Employer and all
entities with whom the Employer would be treated as a single employer under
Sections 414(b) and (c) of the Code.

8.   New Section 4(i) is hereby added to the Agreement as follows:

(i) 6-Month Delay for Certain Payments. Notwithstanding the foregoing, if the
Employee is a “specified employee” of the Employer (within the meaning of
Section 409A of the Code and as determined under the Employer’s policy for
determining specified employees) on the date of his termination and the Employee
is entitled to a payment and/or benefit under this Agreement that is required to
be delayed pursuant to Section 409A(a)(2) of the Code, then such payment or
benefit shall not be paid or provided (or begin to be paid or provided) until
the first business day of the seventh month following the Employee’s date of
termination (or, if earlier, the Employee’s death). The first payment that can
be made following such postponement period shall include the cumulative amount
of any payments or benefits that could not be paid or provided during such
postponement period due to the application of Section 409A(a)(2)(B)(i) of the
Code.

Page 3 of 4



--------------------------------------------------------------------------------



 



9.   Section 5(a) of the Agreement is hereby amended by adding the following
sentence to the end thereof:

To the extent that applicable law requires that payments of deferred
compensation subject to Section 409A of the Code be delayed, such payment shall
be made on the earliest date that the Employer reasonably believes that payment
will comply with applicable law.

10.   New Section 16 is hereby added to the Agreement as follows:

16. Section 409A of the Code. The parties intend that this Agreement comply
with, or be exempt from, the requirements of Section 409A of the Code, as
applicable, and, to the maximum extent permitted by law, shall administer,
operate and construe this Agreement accordingly. Nothing herein shall be
construed as the guarantee of any particular tax treatment to the Employee. The
Company shall have no liability in the event this Agreement fails to comply with
the requirements of Section 409A of the Code.
     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first set forth above.

                             
 
                            EMPLOYER       EMPLOYEE    
 
                            FRANKLIN SAVINGS AND LOAN COMPANY           /s/
Thomas H. Siemers                          
   
 
                  Thomas   H. Siemers    
 
                            By:   /s/ Gretchen J. Schmidt                      
                        Printed Name: Gretchen J. Schmidt
Its: President                  

Page 4 of 4